Citation Nr: 0305780	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  96-47 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of Section 1151, Title 38, United 
States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1975.  The veteran died in January 1995.  The appellant is 
his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied entitlement to dependency 
and indemnity compensation (DIC) benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The notice of disagreement 
was received in August 1996, a statement of the case was 
issued in September 1996, and a substantive appeal was 
received in November 1996.  Supplemental statements of the 
case were issued in May and December 1997.  Pursuant to the 
appellant's request, she was afforded a RO hearing in 
November 1996.

In March 1999, the Board notified the appellant that it was 
undertaking additional inquiry concerning the legal questions 
involved in her claim and that such would cause some delay in 
the review of her appeal.  In February 2001, the Board 
informed the appellant that a VA General Counsel opinion 
regarding the legal questions involved in her appeal had been 
received.  A copy of that opinion was provided to the 
appellant.  The appellant was informed that she had 60 days 
to present any additional evidence in response to the General 
Counsel opinion.  A review of the file reflects that the 
appellant has not submitted any additional evidence in 
response to the General Counsel opinion.  

In October 2002, the Board requested an opinion from an 
Independent Medical Expert (IME) in the field of cardiology 
as to the ultimate issue in this case.  The requested IME 
opinion has been received.  In a January 2003 letter, the 
Board notified the appellant of the receipt of the opinion 
and provided her with a copy.  The appellant was notified 
that she had an additional 60 days to submit any additional 
evidence in support of her claim.  The 60-day time period has 
elapsed and the appellant has not presented any additional 
evidence to the Board.  

The Board notes that in April 1998, the appellant submitted a 
private physician's statement in support of her claim.  The 
Board has considered this newly submitted evidence in its 
decision herein and notes that there is no longer a 
regulatory requirement that the veteran submit a waiver of RO 
consideration of such evidence. See 67 Fed. Reg. 3099 (Jan. 
23, 2002).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran died in January 1995.  The death certificate 
reflects the immediate cause of death as myocardial 
infarction with an onset of hours, due to or as a consequence 
of arteriosclerotic cardiovascular disease with an onset of 
years.

3.  VA clinical records reflect complaints of chest pain 
since 1992 as well as descriptions of the veteran as a heavy 
smoker and continued treatment for an anxiety disorder.  

4.  A VA treatment record dated in October 1994 reflects the 
veteran complained of chest pain with radiation down the 
arms, bilateral hand tingling, and numbness.  The record 
reflects a borderline electrocardiogram showing an incomplete 
right bundle branch block and a diagnosis of non-cardiac 
chest pain.  

5.  In June 1995 the county medical examiner opined that the 
veteran was experiencing anginal symptoms at the time of his 
presentation to VA in late 1994 and if further tests had been 
performed, his eventual outcome may have been avoided.  He 
further opined that it was very likely that the veteran's 
condition was missed by VA physicians despite his 
presentation and symptoms, and to a reasonable medical 
certainty, had his condition been more aggressively pursued, 
he would be alive today.  

6.  In an April 1998 statement, a private physician opined 
that the veteran did not experience appropriate medical care 
from VA for his symptoms.  The physician further opined that 
had the veteran been offered the proper diagnostic 
evaluation, his heart condition would have been discovered 
and the myocardial infarction which ultimately took his life 
could very likely have been avoided.  He stated that he 
considered the omission of a nuclear stress test to be 
serious, inexcusable, and negligent.  

7.  In October 2002, an independent medical expert opined 
that the veteran should have had an evaluation for possible 
coronary artery disease including either coronary 
arteriography or an exercise stress test.  He also opined 
that it was probable that diagnosis of coronary artery 
disease at the time of the veteran's visit to his physician 
would have resulted in interventional and/or pharmacological 
therapy that could have averted the veteran's death in 
January 1995.  

8.  The preponderance of the evidence demonstrates that VA 
failed to diagnose a preexisting heart condition and that VA 
failed to exercise the degree of skill and care ordinarily 
required of medical professionals in such circumstances; and 
that had the degree of skill and care ordinarily required 
been exercised, the veteran's heart condition would have been 
diagnosed and treated and the veteran's death probably would 
have been avoided.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. § 3.358 (2002); VAOPGCPREC 5-2001 
(February 5, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
to the veteran by reason of VA hospital, medical, or surgical 
treatment, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were service 
connected.  See 38 U.S.C.A. § 1151.  Applicable regulations 
provide that in determining whether additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical, or surgical treatment, it will be 
necessary to show that additional disability is actually the 
result of such disease or injury or aggravation of an 
existing disease or injury and not just merely coincidental 
therewith.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination, medical, or surgical treatment administered.  
See 38 C.F.R. § 3.358(c).  

The Board notes that at the time the appellant filed her 
claim for compensation under 38 U.S.C.A. § 1151, there was no 
requirement of fault.  Subsequently, 38 U.S.C.A. § 1151 was 
amended to include a requirement of fault.  See 38 U.S.C.A. 
§ 1151 (West 2002).  Nevertheless, that amendment to 
38 U.S.C.A. § 1151 does not apply in this case because the 
appellant filed her claim for compensation under 38 U.S.C.A. 
§ 1151 prior to October 1, 1997.  See VAOCGPREC No. 40-97 
(December 31, 1997).

The appellant's claim is somewhat unusual in that she is 
claiming that the veteran's death is the result of an act of 
omission on the part of VA medical staff.  She contends that 
VA medical staff failed to diagnose the veteran's heart 
condition despite numerous complaints of chest pain and that 
such failure to diagnose ultimately resulted in the veteran's 
death.  

As the appellant's contentions are somewhat unusual, the 
Board requested a VA General Counsel opinion as to the 
applicability of 38 U.S.C.A. § 1151 to claims filed prior to 
October 1, 1997 alleging entitlement to benefits for death 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or 
examination.  The Board also requested an opinion as to the 
factual elements necessary to support a claim pursuant to 
38 U.S.C.A. § 1151 alleging a failure to diagnose or treat a 
preexisting condition.  

In a February 2001 opinion, VA General Counsel opined that 
under the provisions of 38 U.S.C.A. § 1151 applicable to 
claims filed prior to October 1, 1997, benefits may be paid 
for disability or death attributable to VA's failure to 
diagnose and/or treat a preexisting condition when VA 
provides treatment or an examination.  General Counsel noted 
that disability or death due to a preexisting condition may 
be viewed as occurring "as a result of" the VA treatment or 
examination only if a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death.  

General Counsel further opined that the factual elements 
necessary to support a claim under section 1151 based on the 
failure to diagnose or treat a preexisting condition may vary 
with the facts of each case and the nature of the particular 
injury and cause alleged by the claimant.  As a general 
manner, however, entitlement to benefits based on such claims 
would ordinarily require a determination that (1) VA failed 
to diagnose and/or treat a preexisting disease or injury; (2) 
a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  In determining whether proper 
diagnosis and treatment probably would have prevented 
subsequent disability or death, the benefit of the doubt rule 
should be applied when applicable.  See VAOPGCPREC 5-2001; 
38 C.F.R. § 3.102.

A review of the record reflects that the veteran was service-
connected for residuals of a head injury, evaluated as 20 
percent disabling, at the time of his death.  The veteran was 
also service-connected for a cerebral concussion with 
residual headache and organic personality syndrome, evaluated 
as 10 percent disabling, and for a lacerating scar to the 
frontal scalp evaluated as noncompensable. 

A review of the veteran's relevant VA treatment records dated 
from 1985 to 1994 reflects descriptions of the veteran as a 
heavy smoker with notations of continuous treatment for an 
anxiety disorder, as well as notations of a borderline 
electrocardiogram showing right atrial enlargement as early 
as August 1989.  A January 1989 neurological consult noted 
the veteran was experiencing severe deficits in attention and 
memory.  It was noted as unlikely that the veteran had the 
adaptive capacity to fully care of himself without consistent 
supervision.  A September 1992 clinical record reflects 
complaints of chest pain and numbness in the arm.  A February 
1993 clinical record notes complaints of continued chest 
pain.  It was noted that the veteran smoked and had a 
borderline electrocardiogram.  A diagnosis relevant to chest 
pain was not noted in the record.  

A private hospital report dated in September 1994 reflects 
the veteran complained of chest pain described as sharp and 
intermittent.  He veteran also reported radiation to both 
arms with numbness and tingling.  The veteran denied any 
cardiac or gastrointestinal problems.  It was noted the 
veteran's examination and history was that of a pleuritic 
type of chest pain.  It was also noted that the veteran 
showed no evidence of an acute cardiac event.  An 
electrocardiogram was noted as normal.  A discharge diagnosis 
of chest pain of undetermined etiology was noted.  The report 
reflects the veteran was instructed to follow-up with the VA 
medical facility if his chest pains persisted.  

An October 1994 VA clinical record reflects the veteran 
complained of chest pains since the previous Friday with 
radiation down the left arm, bilateral hand numbness and 
tingling.  The veteran also reported that his chest felt like 
it was bruised.  The physician noted the veteran had reported 
a previous episode of chest pain.  He also noted that an 
electrocardiogram showed no acute change.  A diagnosis of 
non-cardiac chest pain was noted.  An October 1994 
electrocardiogram report notes a normal sinus rhythm, an 
incomplete right bundle branch block, and a notation of a 
borderline electrocardiogram.  A November 1994 clinical 
record notes the veteran reported his pain went away the day 
after his October 1994 visit.  He reported that the stomach 
medicine he received from VA started to work on the second 
day.  

The veteran died in January 1995.  The death certificate 
reflects the immediate cause of death as myocardial 
infarction with an onset of hours, due to or as a consequence 
of arteriosclerotic cardiovascular disease with on onset of 
years.  A March 1995 report of autopsy reflects pathological 
diagnoses of arteriosclerotic cardiovascular disease with 
moderate two-vessel coronary artery atherosclerosis with 
recent thrombus of the right coronary artery and subacute 
myocardial infarct, posterolateral left ventricle free wall.  
Cause of death was noted as arteriosclerotic cardiovascular 
disease with myocardial infarct.  

In a June 1995 statement, the county medical examiner noted 
that the veteran died as the result of a heart attack.  He 
stated that there was a recent clot in one of the veteran's 
arteries.  He also noted that microscopic analysis revealed 
that there was damage to the heart which was several weeks to 
a couple of months old.  The examiner noted that the veteran 
had been seen by VA medical professionals in late 1994 with 
complaints of chest pain.  The examiner opined that the 
veteran was having anginal symptoms at that time due to his 
partially blocked coronaries.  He noted that an 
electrocardiogram was interpreted as negative at that time.  
The examiner stated that could occur even with an ongoing 
infarct.  The medical examiner opined that with the veteran's 
very strong history of smoking, if further tests had been 
performed during his presentation to VA, his eventual outcome 
might have been avoided.  The examiner further stated that he 
felt very strongly that the veteran's condition was missed by 
VA physicians despite his presentation and symptoms and that 
to reasonable medical certainty, had his condition been more 
aggressively pursued, he would be alive today.  

At her November 1996 RO hearing, the appellant testified that 
the veteran had been complaining of chest pains for one and a 
half to two years prior to his death.  She also testified 
that the only time he sought treatment from a private 
facility was in September 1994, all other treatment was done 
at a VA medical facility.  The appellant testified that the 
veteran had chest pains that would go away for a while, but 
because of his memory problem he would think that he had not 
had them for a long time, even if they had gone away only for 
a few days.  She also testified that she asked the VA 
physician in October 1994 to perform further tests, but he 
declined because he thought the veteran's problems were due 
to his stomach.  She reported that the last time the veteran 
sought treatment from a VA facility was in November 1994, 
after which he told her he was giving up because no one 
believed him.  

In a January 1997 statement, a VA physician noted that he had 
reviewed the veteran's entire medical record.  He noted 
episodes of chest discomfort in September 1992, February 
1993, and March 1993.  The VA physician stated that the chest 
discomfort was vague and not diagnostic of cardiac disease.  
He also noted that the veteran was seen at a private facility 
in September 1994 for chest discomfort which was not felt to 
be cardiac in origin.  The VA physician noted that in the 
absence of an October 1994 clinical note, he was unable to 
arrive at a decision as to whether the veteran's chest pain 
at that time was cardiac in nature.  He stated that he was 
unable to render an opinion regarding the chest pain without 
resorting to pure conjecture.  

In a July 1997 statement, the same VA physician noted that 
the October 1994 clinical record was available for his review 
at that time.  He noted that at that time the veteran 
complained of chest discomfort that was aggravated by lifting 
his arm as well as palpation to the chest.  He noted that it 
was the examiner's impression that the chest discomfort was 
not cardiac in origin.  It was also noted that the veteran 
was seen 10 days later at which time he denied further chest 
discomfort.  The VA physician opined that on the basis of the 
data available, including the veteran's last examination in 
October 1994, it appeared that the chest discomfort 
experienced by the veteran was not cardiac in origin.  He 
opined that it was clinically reasonable at that time to 
defer any further cardiac work-up.  

In an April 1998 statement, Dr. Fergus, a private physician, 
stated that he had reviewed the veteran's personal diary, the 
appellant's notes describing the events surrounding the 
veteran's death, the medical examiner's report, the autopsy 
report, and the response of VA regarding the appellant's 
claim for DIC benefits.  Dr. Fergus stated that it was clear 
the veteran died of a myocardial infarction, very likely 
complicated by ventricular tachycardia, a very serious 
cardiac arrhythmia which was the immediate cause of death and 
a direct result of his heart attack.  Dr. Fergus stated it 
was also clear from all of the reports that the veteran had 
been experiencing chest discomfort during the two years prior 
to his death.  He stated that he took serious issue with the 
VA report that VA had provided the veteran with appropriate 
care.  Dr. Fergus noted that the evaluation of chest pain in 
an individual with a history of heavy cigarette smoking, a 
history of possible hypercholesterolemia, and in the 
veteran's age group clearly required more than a simple 
electrocardiogram.  At the very minimum, the veteran should 
have received a nuclear cardiology exercise stress test.  He 
noted that such tests are 97 percent to 98 percent sensitive 
to the identification of coronary artery blockages.  Dr. 
Fergus noted that this test would have also shown evidence of 
previous myocardial infarction, which was documented on the 
veteran's autopsy evaluation.  An abnormal nuclear stress 
test would then have precipitated the need for cardiac 
catheterization which clearly would have delineated the 
nature of his coronary artery abnormalities.  

Dr. Fergus opined that the veteran did not experience 
appropriate medical care for his symptoms and had he been 
offered the proper diagnostic evaluation, the myocardial 
infarction which ultimately took his life could very likely 
have been avoided.  Dr. Fergus stated that he made those 
comments with total disregard for the issue of hindsight, as 
all patients with suspicious chest discomfort, especially 
when radiating to both arms and especially associated with 
coronary artery disease risk factors, require at a minimum a 
nuclear stress test, which apparently was not even considered 
at any time in the veteran's evaluation.  Dr. Fergus stated 
that he would consider this omission to be serious, 
inexcusable, and negligent.  

In an October 2002 opinion, Dr. J. Kostis, an independent 
medical expert in the field of cardiology, noted that he have 
reviewed the records available in this case.  He opined that 
the veteran should have had an evaluation for possible 
coronary artery disease, including either coronary 
arteriography or an exercise stress test.  He further opined 
that it was probable that diagnosis of unstable coronary 
artery disease at the time of the visit to his physician 
would have resulted in interventional and/or pharmacological 
therapy that could have averted his death in January 1995.

Upon careful consideration of the aforementioned evidence in 
its entirety, the Board concludes that entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1151 is warranted.  The 
appellant's claim is clearly supported by the opinions of Dr. 
Fergus, the county medical examiner, and Dr. Kostis.  
Additionally, the appellant's contentions that the veteran 
experienced chest pain for approximately two years prior to 
his death are clearly supported by the VA treatment records 
reflecting complaints of chest pain as early as September 
1992.  The Board recognizes the July 1997 statement from a VA 
physician in which he opined that it was clinically 
reasonable to defer any further cardiac work-up at the time 
of the veteran's October 1994 visit.  However, the VA 
examiner has failed to rationalize that action, or lack 
thereof, in light of the veteran's well-documented history as 
a heavy smoker and prior complaints of chest pain.  

The Board further concludes that the April 1998 opinion of 
Dr. Fergus and the October 2002 opinion of Dr. Kostis 
establish that VA failed to diagnose a preexisting heart 
condition and that VA failed to exercise the degree of skill 
and care ordinarily required of medical professionals in such 
circumstances.  The opinions of Dr. Fergus and Dr. Kostis 
further establish that had the degree of skill and care 
ordinarily required been exercised by VA, the veteran's heart 
condition could have been diagnosed and treated, probably 
avoiding death.  Both physicians opined that additional 
testing for coronary artery disease should have been 
performed in light of the veteran's history and complaints.  
Dr. Fergus opined that had the veteran been offered the 
proper diagnostic evaluation, the myocardial infarction which 
ultimately took his life could very likely have been avoided.  
Dr. Kostis also opined that the veteran should have been 
evaluated for coronary artery disease and it was probable 
that diagnosis of unstable coronary artery disease at the 
time of the veteran's complaints would have resulted in 
intervention that could have averted his death in January 
1995.  Those opinions are clearly consistent with the opinion 
of the county medical examiner who opined that, to a 
reasonable medical certainty, had the veteran's condition 
been more aggressively pursued, he would be alive today.  
Thus, the factual elements necessary to support a claim under 
section 1151, as set forth by the VA General Counsel, have 
been met.  Accordingly, the Board is compelled to conclude 
that entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1151 is warranted.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
medical reports as well as VA outpatient treatment records, 
private medical opinions, and an independent medical expert 
opinion.  Significantly, no additional pertinent evidence has 
been identified by the appellant.  The Board therefore finds 
that the record as it stands is adequate to allow for an 
equitable review of the appellant's appeal.

Furthermore, the appellant and her representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1151.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and VAOPGCPREC opinion have informed the appellant 
and her representative of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Additionally, the appellant was afforded a RO hearing.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Furthermore, in light of the 
outcome of this decision, the Board concludes that the 
appellant has not been prejudiced by proceeding with 
appellate review without further development or notification 
of VA's duty to assist her in the development of her claim.  




ORDER

Entitlement to DIC benefits pursuant to Section 1151, Title 
38, United States Code, is warranted.  The appeal is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

